DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 9/15/2022 for application number 17/376,836. The Office acknowledges receipt of the following: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-2 are presented for examination.
	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-2 in the reply filed on 9/15/2022 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed to a computer program per se. Claim 1 recites, “An animated website GUI…” without reciting any hardware or physical elements. Therefore, the broadest reasonable interpretation of the claim covers a computer program per se, which is not directed to any of the four statutory categories. See MPEP § 2106.03.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holland (US 11,347,388 B1).
In reference to claim 1, Holland discloses an animated website GUI (scrollable web browser display, col. 7, lines 26-38), comprising: a plurality of moving story or article tiles (plurality of scrollable cards, col. 7, lines 9-25; cards may be articles, col. 5, line 58 – col. 6, line 11), responsive to swipes or scrolls to browse between a series of stories or articles to open supplemental tiles with further related information (swipe / scroll input allows users to browse a series of cards in a pod, col. 2, lines 44-63,  col. 8, lines 12-48; col. 10, lines 27-45; figs. 3C, 4).
In reference to claim 2, Holland discloses the website GUI in accordance with claim 1, wherein the GUI slides directly from the bottom of a scrolled story or article into another article or into another page of information (vertical scrolling input can transition to another content item, col. 11, lines 11-18; col. 9, line 51 – col. 10, line 3; col. 10, lines 26-45; fig. 8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harvey (US 20220124132 A1) which teaches a plurality of live video streams; Corsin (US 10891044 B1) and Lewis (US 10845948 B1), both of which teach scrolling between tiles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/               Examiner, Art Unit 2174